Citation Nr: 0719134	
Decision Date: 06/26/07    Archive Date: 07/05/07	

DOCKET NO.  04-10 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for peripheral 
neuropathy of the right leg.

3.  Entitlement to service connection for peripheral 
neuropathy of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the benefits sought on 
appeal.



FINDINGS OF FACT

1.  The veteran is not currently shown to have diabetes 
mellitus.

2.  Peripheral neuropathy of the right leg was not manifested 
during service or for many years following separation from 
service, and is not shown to be causally or etiologically 
related to service, including Agent Orange the veteran was 
exposed to while serving in Vietnam.

3.  Peripheral neuropathy of the left leg was not manifested 
during service or for many years following separation from 
service, and is not shown to be causally or etiologically 
related to service, including Agent Orange the veteran was 
exposed to while serving in Vietnam.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).

2.  Peripheral neuropathy of the right leg was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

3.  Peripheral neuropathy of the left leg was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in September 2002.  While this notice does 
not provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran essentially contends that he has diabetes 
mellitus and bilateral peripheral neuropathy that is due to 
Agent Orange he was exposed to while serving in Vietnam.  
Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
diabetes mellitus or an organic disease of the nervous 
system, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34 F. 
3d. 1039 (Fed. Cir. 1994).

Diabetes Mellitus

A review of the veteran's service medical records discloses 
no evidence of complaints, treatment or diagnosis of diabetes 
mellitus during service, and medical records dated following 
separation from service do not demonstrate that diabetes 
mellitus was manifested within 1 year of separation from 
service.  While the veteran did serve in Vietnam and is 
therefore presumed to have been exposed to Agent Orange while 
serving in Vietnam, there is no medical evidence that the 
veteran currently has type II diabetes mellitus, a disorder 
presumptively associated with exposure to Agent Orange 
exposure.  A review of private and VA medical records contain 
no evidence of a diagnosis of diabetes mellitus, and VA 
examinations performed in December 2002 and November 2004 
both concluded that the veteran did not have diabetes 
mellitus, although the November 2004 VA examination did 
conclude with a pertinent diagnosis of episodic 
hyperglycemia.  Therefore, the Board concludes that the 
medical evidence is against the veteran's claim for service 
connection for diabetes mellitus.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's diabetes mellitus had its 
origin during service or that it is related to service in 
these circumstances would be speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in 
the absence of a present disability, a grant of service 
connection is clearly not supportable.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disability and service by 
way of the September 2002 letter from the RO to him, but he 
has failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a current diagnosis of diabetes mellitus  and of 
a relationship between the diabetes mellitus and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that he currently has diabetes mellitus that is 
related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for diabetes mellitus is not established. 

Peripheral Neuropathy

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of peripheral neuropathy, 
and medical records dated following separation from service 
do not document that peripheral neuropathy was manifested 
within 1 year following separation from service.  While the 
veteran has been currently diagnosed as having peripheral 
neuropathy, as shown following the December 2002 and November 
2004 VA examinations, there is no medical evidence which 
suggests that the veteran's peripheral neuropathy is in any 
way related to service.  For example, service connection may 
be presumed for acute and subacute peripheral neuropathy as 
due to Agent Orange exposure, but there is no evidence that 
the veteran has been diagnosed as having acute or subacute 
peripheral neuropathy, which is defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicidal agent and resolves within 2 years 
of the date of onset.  38 C.F.R. § 3.309(e).  There is also 
no medical evidence that otherwise suggests that peripheral 
neuropathy was related to Agent Orange exposure, and the 
Board would note that the National Academy of Sciences has 
found that persistent peripheral neuropathy was specifically 
not associated to Agent Orange exposure.  See 68 Fed. Reg. 
27630, 27636 (May 20, 2003).  

On the contrary, following the December 2002 VA examination, 
while the examiner suggested that the veteran's peripheral 
neuropathy was consistent with peripheral neuropathy related 
to diabetes, it was not likely that the veteran's peripheral 
neuropathy was related to Agent Orange due to the lack of 
diffuseness or generalization of the peripheral neuropathy 
which would be the case in a toxic neuropathy.  While the 
examiner suggested that the veteran's peripheral neuropathy 
was related to his diabetes, as indicated above, there is 
absolutely no medical evidence which indicates that the 
veteran currently has diabetes.  Therefore, the Board finds 
that the medical evidence is against the veteran's claims for 
service connection for peripheral neuropathy of the right and 
left legs.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's bilateral peripheral 
neuropathy had its origin during service or that it is 
related to service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his peripheral 
neuropathy and service by way of the September 2002 letter 
from the RO to him, but he has failed to do so.  A claimant 
has the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised of the need to 
submit medical evidence of a relationship between his 
peripheral neuropathy and an injury, disease or event in 
service.  While the veteran is clearly of the opinion that 
his current peripheral neuropathy is related to service, as a 
lay person, the veteran is not competent to offer an opinion 
that requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for peripheral neuropathy is not established. 


ORDER

Service connection for diabetes mellitus is denied

Service connection for peripheral neuropathy of the right leg 
is denied.

Service connection for peripheral neuropathy of the left leg 
is denied.



	                     
______________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


